Title: To Alexander Hamilton from Timothy Taylor, 19 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Camp New haven Octr 19th 1799
          
          I do my self the Honor to inform you that it is expected the Regiment will embark for Statten Island or Elisabeth Town Point on Wednessday next under the Command of Major John Ripley—
          Mr. Dayton Contractor for New Jersey has wrote me proposing Elisabeth Town Point as the most convenient place for the troops to land, and that he will be thier ready to recive them,
          the Packets are engaged for either of the above places as shall be Judged best when they arrive—
          I have the Honor to be with the Greatest respect Your Obedt Servant
          
            Timo. Taylor—
          
          Honble. A Hamilton Esqr.
        